Citation Nr: 1206748	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-09 951	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence exists to reopen the appellant's claim for service connection for a respiratory disorder, to include asthma and bronchitis and, if so, whether service connection for respiratory disorder, to include asthma and bronchitis, is warranted.

2.  Whether new and material evidence exists to reopen the appellant's claim for service connection for obstructive sleep apnea and, if so, whether service connection for obstructive sleep apnea is warranted.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1993 to October 1993 

This matter comes before the Board of Veterans' Appeals (Board) from July 2007 and December 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.

In October 2011, the appellant testified before the Board at a hearing held at the RO. A copy of the hearing transcript has been associated with the record.  At the hearing, the appellant's mother submitted a lay statement accompanied by a waiver of RO jurisdiction and thus the Board can properly adjudicate the claims with consideration of the October 2011 lay statement.

Relevant to the appellant's claim of entitlement to service connection for an acquired psychiatric disorder, the Board observes that the RO originally adjudicated the issue in December 2009 as entitlement to service connection for a personality disorder.  In February 2010, the appellant indicated that he would like to withdraw that claim and instead file a claim for service connection for depression.  In July 2010, the RO denied a claim for service connection for depression.  However, because the Board interprets the appellant's February 2010 statement as a notice of disagreement to the December 2009 rating decision as well as a clarification of his claim, rather than a withdrawal of the claim for service connection for a personality disorder and a new claim for service connection for a depressive disorder, the Board will more broadly interpret the appellant's original March 2009 claim as one for an acquired psychiatric disorder.  The United States Court of Appeals for Appellants Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, in the introduction paragraph, the Board listed the December 2009 rating decision as the rating decision on appeal in this case, as that decision took into account the appellant's currently diagnosed psychiatric disorder and the appellant filed a timely notice of disagreement to that rating decision.

The issues of entitlement to service connection for obstructive sleep apnea and for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his October 2011 hearing before the Board, the appellant withdrew his appeal concerning whether new and material evidence has been received in order to reopen a claim for service connection for a respiratory disorder, to include asthma and bronchitis.

2.  In a final decision issued in April 2005, the RO denied service connection for obstructive sleep apnea.  

3.  Evidence added to the record since the final April 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for obstructive sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of whether new and material evidence has been received in order to reopen a claim for service connection for a respiratory disorder, to include asthma and bronchitis, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

2.  The April 2005 rating decision that denied service connection for obstructive sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for obstructive sleep apnea.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2011). 

In March 2009, the appellant submitted a VA Form 9 perfecting his appeal as to the issue of whether new and material evidence has been received in order to reopen a claim for service connection for a respiratory disorder, to include asthma and bronchitis, as identified in the January 2009 statement of the case. 

At his October 2011 hearing before the Board, the appellant stated that he was withdrawing the issue of whether new and material evidence has been received in order to reopen a claim for service connection for a respiratory disorder, to include asthma and bronchitis.  The appellant's oral statement indicating his intention to withdraw the appeal as to that issue satisfies the requirements for the withdrawal of a substantive appeal. 

As the appellant has withdrawn his appeal as to the issue of whether new and material evidence has been received in order to reopen a claim for service connection for a respiratory disorder, to include asthma and bronchitis, there remain no allegations of errors of fact or law for appellate consideration concerning that issue.  The Board therefore has no jurisdiction to review the issue. 

Accordingly, the issue of whether new and material evidence has been received in order to reopen a claim for service connection for a respiratory disorder, to include asthma and bronchitis, is dismissed. 

Duties to Notify and Assist

As the Board's decision to reopen the appellant's claim of entitlement to service connection for obstructive sleep apnea is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue of entitlement to service connection for obstructive sleep apnea is deferred pending additional development consistent with the VCAA.

New and Material Evidence 

At his October 2011 Board hearing and in documents of record, the appellant contends that his obstructive sleep apnea (OSA) began in service and that his mother first began to notice that he would stop breathing in his sleep only a few months after he separated from service.

The RO denied the appellant's claim for service connection for OSA in an April 2005 rating decision.  At the time of the April 2005 decision, the appellant contended that his OSA developed secondary to his in-service respiratory ailments, including bronchitis.  The RO found that the appellant's service treatment records were negative for any chronic respiratory disorder.  The RO further found that the post-service treatment records were negative for any opinion relating the current OSA to his service.  Thus, the claim for service connection was denied.

Although in the July 2007 rating decision on appeal, the RO declined to reopen the appellant's claim for service connection for OSA, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the April 2005 decision became final because the appellant did not file a timely appeal.  In that regard, although the appellant filed a timely notice of disagreement to the April 2005 rating decision in October 2005, he did not file a timely formal appeal, Form 9, to the April 2006 statement of the case on that issue.  Rather, he filed his formal appeal, Form 9, in November 2007, more than 60 days following the issuance of the April 2006 statement of the case.  See 38 C.F.R. § 20.302(b).  The RO did not accept the November 2007 as a formal appeal and informed the appellant of the nonacceptance in May 2007.  Instead, the November 2007 filing was interpreted, correctly, as a claim to reopen the previously denied claim for OSA.  Accordingly, the Board finds that the April 2005 rating decision is final with regard to issue of entitlement to service connection for OSA because no timely formal appeal was filed as to that issue. 

The claim for service connection for OSA may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  As explained above, the appellant filed an application to reopen his claim in November 2007.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision in April 2005 consisted of the appellant's service treatment records, private treatment records, and the appellant's statements. 

After a review of all the evidence, the Board finds that the evidence received since the last final decision in April 2005 is not cumulative of other evidence of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating his claim. 

Newly received evidence includes the appellant's and his mother's contentions that his OSA was noticeable upon separating from service and that his mother noticed that he would stop breathing while he slept within one month after separation.  The appellant also stated that he noticed that within a month of leaving service, he would feel tired all the time due to his trouble sleeping at night.  Previously, the appellant had not stated that his OSA had begun in service, and had instead stated only that his OSA was secondary to respiratory disorders for which he was treated in service, including asthma and bronchitis.  The Board finds that the new contentions were not previously considered by agency decision makers, are not cumulative or redundant, and relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303.   Specifically, the appellant and his mother are competent to state that he began to notice his OSA symptoms in service and within one month of returning from service, separated and apart from his respiratory disorders.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of an appellant's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Additionally, the appellant's and his mother's lay statements have been presumed credible for the purpose of determining whether to reopen the claim.   Accordingly, the claim for service connection for OSA is reopened.  To that extent only, the appeal is allowed. 


ORDER

The appeal as to whether new and material evidence exists to reopen the appellant's claim for service connection for a respiratory disorder, to include asthma and bronchitis, is dismissed.

The claim for service connection for OSA is reopened.  To that extent only, the appeal is allowed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims for service connection for OSA and for an acquired psychiatric disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board initially finds that a remand is necessary in order to obtain outstanding records from the Social Security Administration (SSA).  In this regard, at his October 2011 hearing before the Board, the appellant stated that he was awarded SSA benefits in 2007 or 2008.  When reviewing the record, it appears that the appellant was awarded SSA benefits related to his psychiatric disorder in 2008.  As such, a remand is necessary in order to obtain any determination pertinent to the appellant's claim for SSA benefits, any decision granting such benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA). Therefore, both claims being remanded must be decided subsequent to this records request and response. 

Next, with regard to the appellant's claim for service connection for OSA, service treatment records are negative for any indication of OSA.  However, they do show that the appellant was diagnosed with and treated for bronchitis and costochondritis during boot camp in February 1993.  A few days later, he was prescribed medication and was noted to be doing better.  An October 1993 separation examination does not reflect any sleep trouble or sleep disorder symptoms but reflects that he had been treated for bronchitis that had resolved.  Post-service treatment records reflect that in February 2004, the appellant underwent surgery, including septoplasty, in an attempt to resolve his OSA.  He had complications from the surgery including choking at night.  He would get winded after talking and would black out.

In this case, because the appellant and his mother are competent to state that they noticed his symptoms of OSA within a month after separating from service, and there exists a current diagnosis of OSA, the Board finds that a VA examination and opinion is necessary in order to determine the etiology of the appellant's OSA.

With regard to the appellant's claim for service connection for an acquired psychiatric disorder, the appellant contends that while in service, he was forced to swim in 30 degree weather which was traumatic.  He also contends that while in service, his sister was kidnapped by an ex-convict and he was denied a request to be transferred closer to home, despite his anxiety over the situation.  He contends that he had also wanted to be transferred closer to home due to anxiety related to his mother and an abusive relationship that she was in.   He and his mother contend that following service, he was unable to adapt to civilian life and that his depression progressed throughout the years. 

Service treatment records reflect that in July 1993, the appellant was evaluated for sharp left-sided chest pain that had been present for one week.  It was noted that he was due to ship out and he did not feel that he should go.  He stated that the chest pain had begun in boot camp after swimming in cold water.  He stated that his sister had been missing for 24 hours and had been found by the police in school the next day.  She had not wanted to return home.  The assessment was atypical chest pain, musculoskeletal, stress, psychosomatic.  Later that month, the appellant underwent a psychiatric evaluation.  He reported that over the last month his stress level had increased due to his family situation.  He was anxious and was trembling when talking about his family trouble.  He did not want to board the Navy ship and wanted to be relieved from his service in the Navy.  He was sleeping about four hours per night and had cried the night before.  He had no friends in the Navy and liked to stay in the library.  He had been experiencing panic attacks.  He denied any previous psychiatric problems.  Mental status examination revealed a euthymic affect.  The impression was a life circumstance problem.  In August 1993, it was determined that the Veteran manifested a long-standing disorder of character and behavior which was of such severity as to interfere with serving adequately in the Navy.  An August 1993 report of separation memorandum reflects the reason for separation as a personality disorder.  An October 1993 separation examination reflects a diagnosis of depression due to family problems.  

Post-service treatment records reflect that in September 2006, the appellant was diagnosed with major depressive disorder.  He reported having depressive symptoms for six to seven years, with trouble sleeping.  He was plagued by voices that would tell him to "go get" the mother of his child.  His step-father had been an alcoholic and abusive.  He was working as a barber.  He was placed on anti-depressive medication.  Subsequent treatment records reflect an ongoing tumultuous relationship with his son and his son's mother who did not live near him.  At one point in 2008 he had been held up at gunpoint at which time he stopped working as a barber.

In October 2009, the appellant underwent a VA examination with regard to the etiology of his acquired psychiatric disorder.  The examiner determined that the appellant's current symptoms were related to life stress beginning in childhood and that  it was likely he had experienced depression prior to joining the military.  Those symptoms had negatively impacted his ability to adjust to service in the presence of ongoing familial stressors.  Therefore, although his current symptoms were related to the treatment for depression in service, they were less likely than not caused by or the result of his service.  In a December 2010 addendum, the same VA examiner further stated that it was less likely than not that the appellant's service aggravated his depression beyond its normal course because the appellant had described a lifetime of episodic depression secondary to chronic life stressors occurring before and after service with similar levels of psychosocial impairment.  

However, the Board finds that a remand for a new VA examination and opinion is necessary because in order to find that the appellant's psychiatric disorder pre-existed his service and was not aggravated by his service, the standard must be "clear and convincing" rather than "as likely as not" and thus, the current opinion is not adequate to adjudicate the appellant's claim as it remains unclear whether the higher standard has indeed been met.

Furthermore, on remand, the appellant should be given the opportunity to submit further treatment records, or to provide authorizations for the release of further private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the appellant's claim for SSA disability benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant  must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. §5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Request that the appellant identify any outstanding treatment records relevant to his claims for service connection for OSA and for a psychiatric disorder.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records, including any psychiatric VA treatment records that might exist.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After associating all outstanding treatment records with the claims file, the appellant should be afforded an appropriate VA examination in order to determine the nature and etiology of his OSA.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant's current obstructive sleep apnea was caused or aggravated by his service, to include whether it was caused or aggravated by his respiratory disorders in service, or had its onset in service.  The examiner should take into account the appellant's statements of service incurrence and continuity of symptoms since service.  A fully explained rationale should accompany the opinion provided.

4.  After associating all outstanding treatment records with the claims file, the appellant should be afforded an appropriate VA examination in order to determine the nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.  The examiner should provide an opinion as to the following questions:

For each currently diagnosed acquired psychiatric disorder,  did such disorder clearly and unmistakably pre-exist the appellant's entry into active duty?  A fully explained rationale for the opinion should be provided.

(i)  If so, is there clear and unmistakable evidence that the appellant's pre-existing psychiatric disorder did not undergo an increase in the underlying pathology during service, i.e., was aggravated during service?  A fully explained rationale for the opinion should be provided.

If there was an increase in severity of the appellant's psychiatric disorder during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?  A fully explained rationale for the opinion should be provided.

(ii)  If not, is it at least as likely as not that the appellant's psychiatric disorder is casually related to any incident of service?  A fully explained rationale for the opinion should be provided.

Again, in offering any opinion, the examiner must consider the full record, to include the appellant's lay statements regarding the incurrence of his psychiatric disorder as well as the continuity of symptomatology.  All opinions expressed should be accompanied by supporting rationale. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims for service connection for OSA and for an acquired psychiatric disorder should be readjudicated based on the entirety of the evidence, to include consideration of any evidence received since the issuance of the most recent supplemental statement of the case.  If the claims remain denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 





							(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Appellants Affairs


